March 21, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  THE UNIVERSITY OF TEXAS HEALTH SCIENCE CENTER HOUSTON,
                          Appellant

NO. 14-12-00620-CV                          V.

             RUSSELL DESOTO AND JUDY DESOTO, Appellees
                  ________________________________

        This cause, an appeal from an interlocutory order in favor of appellees was
heard on the transcript of the record. We have inspected the record and find error.
We therefore order the interlocutory order of the court below REVERSED and
RENDER judgment dismissing all of appellees’ claims against appellant for want
of jurisdiction.

      We further order that all costs incurred by reason of this appeal be paid by
appellees.

      We further order this decision certified below for observance.